Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "an optimal charging scheme" in line 2 of claim 13.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether this element is the same as “an optimal charging scheme” as recited in line 18 of claim 12 of which claim 13 depends. If so, this presents an antecedent basis issue; otherwise if this is referring to a different optimal charging scheme than that referred to in line 18 of claim 12, then it should have a different label, say “a third optimal charging scheme” to be consistent with the disclosure as a whole. Same issue resides with the limitation “searching in a database” in line 5 of claim 13.  It is not clear if this is referring to the limitation “searching in a database” in line 18 of claim 12, which would present an antecedent basis issue, or whether it is referring to a different database, in which case it should have a different label.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,843,585. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements are mentioned explicitly or implicitly.

[AltContent: textbox (Claim 1:  A charging system for transportation vehicles comprising:  
a photovoltaic battery panel installed on a vehicle; 
a camera module; 
a first actuating device connected with the camera module; 
a light source; 
a second actuating device connected with the light source; and 
a controller being connected with the camera module, the first actuating device, the light source and the second actuating device; wherein: 
the controller is configured to control the first actuating device to rotate, and through the first actuating device control the camera module to capture a preset pattern on the vehicle; and 
after the camera module has captured the preset pattern)][AltContent: textbox (Claim 1: An automobile charging system comprising: 
a photovoltaic battery panel installed on a vehicle;
 
a camera module;
a first actuating device connected with the camera module; 
a light source;
a second actuating device connected with the light source; and
a controller being connected with the camera module, the first actuating device, the light source and the second actuating device; wherein:
the controller is configured to control the first actuating device to rotate, and through the first actuating device control the camera module to capture a preset pattern on the vehicle; 
after the camera module has captured the preset pattern, )]Claims 1 and 2 of 17/073,301	Claim 1 of U.S. Patent 10,843,585


[AltContent: textbox (Claim 1 (cont.): 
the controller is configured to control the second actuating device to rotate accordingly so that the light source projects light to the photovoltaic battery panel and thereby charge the photovoltaic battery panel.
Claim 2. The charging system for transportation vehicles of claim 1, wherein
 
the controller is configured to choose a first optimal charging scheme that is suitable to the photovoltaic battery panel based on the preset pattern captured by the camera module by analyzing the preset pattern, deriving model information of the photovoltaic battery panel from the preset pattern, searching in a first database and according to the search result obtaining and executing the first optimal charging scheme.)][AltContent: textbox (Claim 1 (cont.):  
the controller is configured to control the second actuating device to rotate accordingly so that the light source projects light to the photovoltaic battery panel and thereby charge the photovoltaic battery panel; and 
the controller is configured to choose a first optimal charging scheme that is suitable to the photovoltaic battery panel based on the preset pattern captured by the camera module by analyzing the preset pattern, deriving model information of the photovoltaic battery panel from the preset pattern, searching in a first database and according to the search result obtaining and executing the first optimal charging scheme.)]Claims 1 and 2 of 17/073,301 Cont.	Claim 1 of U.S. Patent 10,843,585 Cont.

It is the examiner’s opinion the preamble wording “A charging system for transportation vehicles comprising” from application 17/073,301 is not patentably distinct from the preamble wording “An automobile charging system comprising” from U.S. Patent 10,843,585.

[AltContent: textbox (Claim 2: The automobile charging system of claim 1, 
wherein the photovoltaic battery panel is installed at a bottom of the vehicle.)][AltContent: textbox (Claim 3:  The charging system for transportation vehicles of claim 1, wherein the photovoltaic battery panel is installed at a bottom of the vehicle.)]Claim 3 of 17/073,301	Claim 2 of U.S. Patent 10,843,585

[AltContent: textbox (Claim 4: The automobile charging system of claim 1, 
wherein the preset pattern is disposed at a bottom of the vehicle.)][AltContent: textbox (Claim 4:  The charging system for transportation vehicles of claim 1, wherein the preset pattern is disposed at a bottom of the vehicle.)]Claim 4 of 17/073,301	Claim 4 of U.S. Patent 10,843,585

[AltContent: textbox (Claim 5: An automobile charging system of claim 1, 
wherein the camera module, the first actuating device, the light source, the second actuating device and the controller are disposed on or below a ground.)][AltContent: textbox (Claim 5:  The charging system for transportation vehicles of claim 1, wherein the camera module, the first actuating device, the light source, the second actuating device and the controller are disposed on or below a ground.)]Claim 5 of 17/073,301	Claim 5 of U.S. Patent 10,843,585

[AltContent: textbox (Claim 6: The automobile charging system of claim 1, 
further comprising a RFID disposed on or below the ground and a RFID reader connected with the vehicle and configured to record location information of vehicle charging through reading the RFID.)][AltContent: textbox (Claim 6:  The charging system for transportation vehicles of claim 1, further comprising a RFID disposed on or below the ground and a RFID reader connected with the vehicle and configured to record location information of vehicle charging through reading the RFID.)]Claim 6 of 17/073,301	Claim 6 of U.S. Patent 10,843,585

[AltContent: textbox (Claim 7: The automobile charging system of claim 1, 
further comprising a light
disposed under the vehicle, wherein on/off status and color of the light indicate a current status of the photovoltaic battery panel.)][AltContent: textbox (Claim 7:  The charging system for transportation vehicles of claim 1, further comprising a light
disposed under the vehicle, wherein on/off status and color of the light indicate a current status of the photovoltaic battery panel.)]Claim 7 of 17/073,301	Claim 7 of U.S. Patent 10,843,585

[AltContent: textbox (Claim 8: The automobile charging system of claim 7, 
wherein the controller is configured to determine the current status of the photovoltaic battery panel according to real time image of the light captured by the camera module, and obtain and execute a second optimal charging scheme through searching in a second database.)][AltContent: textbox (Claim 8:  The charging system for transportation vehicles of claim 7, wherein the controller is configured to determine the current status of the photovoltaic battery panel according to real time image of the light captured by the camera module, and obtain and execute a second optimal charging scheme through searching in a second database.)]Claim 8 of 17/073,301	Claim 8 of U.S. Patent 10,843,585

[AltContent: textbox (Claim 9:  The charging system for transportation vehicles of claim 1, wherein the preset pattern is dynamically displayed and configured to change under different conditions.)][AltContent: textbox (Claim 9: The automobile charging system of claim 1, 
wherein the preset pattern is dynamically displayed and configured to change under different conditions.)]Claim 9 of 17/073,301	Claim 9 of U.S. Patent 10,843,585

[AltContent: textbox (Claim 10: The automobile charging system of claim 9, 
wherein the preset pattern comprises a QR code.)][AltContent: textbox (Claim 10:  The charging system for transportation vehicles of claim 1, wherein the preset pattern comprises a QR code.)]Claim 10 of 17/073,301	Claim 10 of U.S. Patent 10,843,585

[AltContent: textbox (Claim 11: The automobile charging system of claim 9, 
wherein after charging begins, the preset pattern changes from the preset pattern
to a pattern that represents the current status of the photovoltaic battery panel in real time, while the controller 1s configured to obtain and execute a third optimal charging scheme, according to the pattern captured by the camera module, through searching a third database.)][AltContent: textbox (Claim 11:  The charging system for transportation vehicles of claim 9, wherein after charging begins, the preset pattern changes 
to a pattern that represents the current status of the photovoltaic battery panel in real time, while the controller 1s configured to obtain and execute a third optimal charging scheme, according to the pattern captured by the camera module, through searching a third database.)]Claim 11 of 17/073,301	Claim 11 of U.S. Patent 10,843,585


[AltContent: textbox (Claim 12: An automobile charging system comprising: 
a photovoltaic battery panel installed on a vehicle;
 
a camera module;
a first actuating device connected with the camera module; 
a light source;
a second actuating device connected with the light source; and
a light disposed under the vehicle, on/off status and color of the light indicating a current status of the photovoltaic battery panel; and 
a controller being connected with the camera module, the first actuating device, the light source and the second actuating device; 
the controller is configured to control the first actuating device to rotate, and through the first actuating device control the camera module to capture a preset pattern disposed on the vehicle; after the camera module has captured the preset pattern, 
the controller being configured to control the second actuating device to rotate accordingly so that the light source projects light to the photovoltaic battery panel and thereby charge the photovoltaic battery panel; wherein:)][AltContent: textbox (Claim 12:  A charging system for transportation vehicles comprising: 
a photovoltaic battery panel installed on a vehicle; 
a camera module; 
a first actuating device connected with the camera module; 
a light source; 
a second actuating device connected with the light source; 
a light disposed under the vehicle, on/off status and color of the light indicating a current status of the photovoltaic battery panel; and 
a controller being connected with the camera module, the first actuating device, the light source and the second actuating device; wherein: 
the controller is configured to control the first actuating device to rotate, and through the first actuating device control the camera module to capture a preset pattern disposed on the vehicle; after the camera module has captured the preset pattern, 
the controller being configured to control the second actuating device to rotate accordingly so that the light source projects light to the photovoltaic battery panel and thereby charge the photovoltaic battery panel;)]Claims 12 and 13 of 17/073,301	Claims 12 and 13 of U.S. Patent 10,843,585
[AltContent: textbox (Claim 12(cont.):
the controller is configured to choose a first optimal charging scheme that is suitable to the photovoltaic battery panel based on the preset pattern captured by the camera module by analyzing the preset pattern, deriving model information of the photovoltaic battery panel from the preset pattern, searching in a first database and according to the search result obtaining and executing the first optimal charging scheme; 
the controller is configured to determine the current status of the photovoltaic battery panel according to real time image of the light captured by the camera module, and obtain and execute a second optimal charging scheme through searching in a second database; and the preset pattern is dynamically displayed and configured to change under different conditions.
Claim 13. The automobile charging system of claim 12, wherein 
after charging begins, the pattern changes from the preset pattern to a pattern that represents the current status of the photovoltaic battery panel in real time, while the controller is configured to obtain and execute a third optimal charging scheme, according to the pattern captured by the camera module, through searching a third database.)][AltContent: textbox (Claim 13: The charging system for transportation vehicles of claim 12, wherein the controller is configured to choose an optimal charging scheme that is suitable to the photovoltaic battery panel based on the preset pattern captured by the camera module by analyzing the preset pattern, deriving model information of the photovoltaic battery panel from the preset pattern, searching in a database and according to the search result obtaining and executing the optimal charging scheme.
Claim 12 (cont.):
the controller is configured to determine the current status of the photovoltaic battery panel according to real time image of the light captured by the camera module, and obtain and execute an optimal charging scheme through searching in a database; the preset pattern is dynamically displayed and configured to change under different conditions; and 
after charging begins, the pattern changes from the preset pattern to a pattern that represents the current status of the photovoltaic battery panel in real time, while the controller is configured to obtain and execute another optimal charging scheme, according to the pattern captured by the camera module, through searching another database.)]Claims 15 and 16 of 17/073,301 cont.	Claim 15 of U.S. Patent 10,843,585
[AltContent: textbox (Claim 14: The automobile charging system of claim 12, 
further comprising a positioning device installed on sides of the vehicle and configured to limit position of the vehicle so that the camera module is capable of capturing the preset pattern after rotating over an allowable angle while the preset pattern is disposed at the bottom of the vehicle.)][AltContent: textbox (Claim 14:  The charging system for transportation vehicles of claim 12, further comprising a positioning device installed on sides of the vehicle and configured to limit position of the vehicle so that the camera module is capable of capturing the preset pattern after rotating over an allowable angle while the preset pattern is disposed at the bottom of the vehicle.)]Claim 14 of 17/073,301	Claim 14 of U.S. Patent 10,843,585

[AltContent: textbox (Claim 15: A charging system for transportation vehicles comprising:
 
a photovoltaic battery panel installed at on a vehicle; a camera module; a first actuating device connected with the camera module;  a light source; a second actuating device connected with the light source; a controller being connected with the camera module, the first actuating device, the light source and the second actuating device;
an RFID disposed on or below the ground and a RFID reader connected with the vehicle and configured to record location information of vehicle charging through reading the RFID; and a light disposed under the vehicle, on/off status and color of the light indicating a current status of the photovoltaic battery panel; wherein:)][AltContent: textbox (Claim 15: An automobile charging system comprising:
 
a photovoltaic battery panel installed at on a vehicle; a camera module; a first actuating device connected with the camera module; a light source; a second actuating device connected with the light source; and a controller being connected with the camera module, the first actuating device, the light source and the second actuating device; 
a RFID disposed on or below the ground and a RFID reader connected with the vehicle and configured to record location information of vehicle charging through reading the RFID; and a light disposed under the vehicle, on/off status and color of the light indicating a current status of the photovoltaic battery panel; wherein: )]Claims 15 and 16 of 17/073,301	Claim 15 of U.S. Patent 10,843,585
[AltContent: textbox (Claim 15 (cont.): 
the controller is configured to control the first actuating device to rotate, and through the first actuating device control the camera module to capture a preset pattern disposed on the vehicle; after the camera module has captured the preset pattern, the controller is configured to control the second actuating device to rotate accordingly so that the light source projects light to the photovoltaic battery panel and thereby charge the photovoltaic battery panel; and
the controller is configured to choose a first optimal charging scheme that is suitable to the photovoltaic battery panel based on the preset pattern captured by the camera module by analyzing the preset pattern, deriving model information of the photovoltaic battery panel from the preset pattern, searching in a first database and according to the search result obtaining and executing the first optimal charging scheme.)][AltContent: textbox (Claim 15 (cont.):
the controller is configured to control the first actuating device to rotate, and through the first actuating device control the camera module to capture a preset pattern disposed on the vehicle; after the camera module has captured the preset pattern, the controller is configured to control the second actuating device to rotate accordingly so that the light source projects light to the photovoltaic battery panel and thereby charge the photovoltaic battery panel.
Claim 16:  The charging system for transportation vehicles of claim 15, wherein
the controller is configured to choose a first optimal charging scheme that is suitable to the photovoltaic battery panel based on the preset pattern captured by the camera module by analyzing the preset pattern, deriving model information of the photovoltaic battery panel from the preset pattern, searching in a first database and according to the search result obtaining and executing the first optimal charging scheme.)]Claims 15 and 16 of 17/073,301 cont.	Claim 15 of U.S. Patent 10,843,585 (cont.)

[AltContent: textbox (Claim 16: The automobile charging system of claim 15, 
wherein the controller is configured to determine the current status of the photovoltaic battery panel according to real time image of the light captured by the camera module, and obtain and execute a second optimal charging scheme through searching in a second database.)][AltContent: textbox (Claim 17:  The charging system for transportation vehicles of claim 15, wherein the controller is configured to determine the current status of the photovoltaic battery panel according to real time image of the light captured by the camera module, and obtain and execute a second optimal charging scheme through searching in a second database.)]Claim 17 of 17/073,301	Claim 16 of U.S. Patent 10,843,585

[AltContent: textbox (Claim 17: The automobile charging system of claim 15, 
wherein the preset pattern is dynamically displayed and configured to change under different conditions.
Claim 19: The automobile charging system of claim 15, wherein 
after charging begins, the pattern changes from the preset pattern to a pattern that represents the current status of the photovoltaic battery panel in real time, while the controller is configured to obtain and execute a third optimal charging scheme, according to the pattern captured by the camera module, through searching a third database.)][AltContent: textbox (Claim 18:  The charging system for transportation vehicles of claim 15,
wherein the preset pattern is dynamically displayed and configured to change under different conditions; 
after charging begins, the pattern changes from the preset pattern to a pattern that represents the current status of the photovoltaic battery panel in real time, while the controller is configured to obtain and execute a third optimal charging scheme, according to the pattern captured by the camera module, through searching a third database.)]Claim 18 of 17/073,301	Claims 17 and 19 of U.S. Patent 10,843,585

[AltContent: textbox (Claim 19:  The charging system for transportation vehicles of claim 15,
wherein the preset pattern comprises a QR code.)][AltContent: textbox (Claim 18: The automobile charging system of claim 17, 
wherein the preset pattern comprises a QR code.)]Claim 19 of 17/073,301	Claim 18 of U.S. Patent 10,843,585

[AltContent: textbox (Claim 20:  The charging system for transportation vehicles of claim 15,
further comprising a positioning device installed on sides of the vehicle and configured to limit position of the vehicle so that the camera module is capable of capturing the preset pattern after rotating over an allowable angle while the preset pattern is disposed at the bottom of the vehicle.)][AltContent: textbox (Claim 20: The automobile charging system of claim 15, 
further comprising a positioning device installed on sides of the vehicle and configured to limit position of the vehicle so that the camera module is capable of capturing the preset pattern after rotating over an allowable angle while the preset pattern is disposed at the bottom of the vehicle.)]Claim 20 of 17/073,301	Claim 20 of U.S. Patent 10,843,585

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya et al. U.S. PGPub 2009/0045773 A1 (hereinafter Pandya) in view of Prokhorov U.S. PGPub 2017/0001527 A1 (hereinafter Prokhorov) and Lin et al. U.S. Patent 6,359,718 B1 (hereinafter Lin).
Regarding Claim 1, Pandya teaches a charging system for transportation vehicles (Pandya, Fig. 5A; Para. [0009], Lines 8-11, and Para. [0045], Lines 1-15) comprising a photovoltaic battery panel (Pandya, Fig. 4A, Element 405; Para. [0041], Lines 10-13, “panel of light detectors”) installed on a vehicle (Pandya, Fig. 5A, Element 405).
Further, Pandya teaches a light source (Pandya, Fig. 4A, Elements 402(1)-402(n); Para. [0041], Lines 16-20, “light … emitting power devices”), and a controller being connected with the module, the first device, the light source and the second device (Pandya, Para. [0033], Lines 19-25. Where the control circuits are not explicitly taught, but implied within the disclosure.).
Pandya also teaches so that the light source (Pandya, Fig. 4A, Elements 402(1)-402(n)) projects light to the photovoltaic battery panel (Pandya, Fig. 4A, Element 405; Para. [0041], Lines 10-41) and thereby charge the photovoltaic battery (Pandya, Fig. 4A, Element 110; Para. [0042], Lines 9-21) panel (Pandya, Fig. 4A, Element 405), but does not teach a camera module with actuating device.
Prokhorov, however, teaches a camera module (Prokhorov, Fig. 2, Element 32; Para. [0034], Lines 1-3, “camera sensor”) a first actuating device connected with the camera module (Prokhorov, Para. [0037], Lines 5-6, “camera sensor rotates”, and Para. [0033], Lines 1-12).
Further, Prokhorov teaches a controller being connected with the camera module, the first actuating device (Prokhorov, Para. [0044], Lines 1-22, “processor”) wherein the controller is configured to control the first actuating device to rotate (Prokhorov, Para. [0037], Lines 5-6, “camera sensor rotates”), and through the first actuating device control the camera module to capture a preset pattern on the vehicle (Prokhorov, Para. [0035], Lines 9-10), after the camera module has captured the preset pattern (Prokhorov, Para. [0035], Lines 10-14).

The combined teaching of references Pandya and Prokhorov discloses the claimed invention as stated above, but does not teach an actuating device connected with the light source. 
Lin, however, teaches a second actuating device connected with the light source (Lin; Col. 1, Lines 15-24, “to adjust the light directions”), the controller is configured to control the second actuating device to rotate accordingly (Lin; Col. 4, Lines 38-49). 
It would have been obvious to a person having ordinary skill in the art to incorporate the ability to control the direction of the light source as explicitly taught by Lin into the charging system of Pandya in order to provide the strongest light coupling to assure the most efficient energy transfer by the infrared light power source.
Regarding Claim 3, The combined references of Pandya, Prokhorov and Lin discloses the claimed invention as stated above in claim 1.  Furthermore, Pandya teaches wherein the photovoltaic battery panel (Pandya, Fig. 4A, Element 405; Para. [0041], Lines 10-13, “panel of light detectors”) is installed at a bottom of the vehicle (Pandya, Fig. 5A, Element 405).
Regarding Claim 4, The combined references of Pandya, Prokhorov and Lin discloses the claimed invention as stated above in claim 1.  Furthermore, Prokhorov teaches wherein the preset pattern is disposed at a bottom of the vehicle (Prokhorov, Fig. 2, Para. [0035], Lines 1-14. Where the preset pattern is the reference point which is not shown in the drawings, but stated that it could be mounted anywhere, and because the camera, Element 32 is shown under the vehicle 
It would have been obvious to a person having ordinary skill in the art to incorporate the camera sensor as explicitly taught by Prokhorov into the below ground level single version of Pandya’s charging system in order to assist in the proper alignment and identification of the vehicle being prepared to be charged in order to assure the proper use of charging protocols for the type and state of the battery being charged.
Regarding Claim 5, The combined references of Pandya, Prokhorov and Lin discloses the claimed invention as stated above in claim 1.  Furthermore, Pandya teaches the light source, the second actuating device and the controller are disposed on or below a ground (Pandya, Fig. 5A; Para. [0031], Lines 3-5), furthermore, Prokhorov teaches wherein the camera module and the first actuating device are disposed on or below a ground (Prokhorov, Para. [0039], Lines 1-11). 
It would have been obvious to a person having ordinary skill in the art to incorporate the camera sensor as explicitly taught by Prokhorov into the below ground level single version of Pandya’s charging system in order to assist in the proper alignment and identification of the vehicle being prepared to be charged in order to assure the proper use of charging protocols for the type and state of the battery being charged.
Regarding Claim 9, The combined references of Pandya, Prokhorov and Lin discloses the claimed invention as stated above in claim 1.  Furthermore, Prokhorov teaches wherein the preset pattern is dynamically displayed and configured to change under different conditions (Prokhorov, Para. [0031], Lines 5-11).

Regarding Claim 11, The combined references of Pandya, Prokhorov and Lin discloses the claimed invention as stated above in claims 9/1.  Furthermore, Pandya teaches wherein after charging begins, the preset pattern changes to a pattern that represents the current status of the photovoltaic battery panel in real time, while the controller is configured to obtain and execute a third optimal charging scheme, according to the pattern captured by the camera module, through searching a third database (Pandya, Para. [0033], Lines 19-37. Implied by the invention’s charging being agnostic to the type of technology, of which the charging would be applied for not only the type of battery, but also possibly based on the age of the battery, the number of charge/discharge cycles of the battery and the real time state of charge of the battery commonly known in the art to prevent damage to the battery due to improper charging.).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya et al. U.S. PGPub 2009/0045773 A1 (hereinafter Pandya) in view of Prokhorov U.S. PGPub 2017/0001527 A1 (hereinafter Prokhorov) and Lin et al. U.S. Patent 6,359,718 B1 (hereinafter Lin) as applied to claim 1 above, and further in view of Xu et al. U.S. PGPub 2013/0085696 A1 (hereinafter Xu).
Regarding Claim 2, The combined teaching of references Pandya, Prokhorov and Lin discloses the claimed invention as stated above in claim 1.  Furthermore, Pandya as modified by Prokhorov and Lin teaches wherein the controller is configured to choose a first optimal charging Implied by the invention’s charging being agnostic to the type of technology, with Prokhorov, Para. [0035], Lines 9-10, and (Lin; Col. 4, Lines 38-49), but does not explicitly teach choosing an optimal charging scheme.
Xu, however, teaches to choose a first optimal charging scheme that is suitable to the battery panel based on the captured information (Xu, Fig. 9; Para. [0131], Lines 11-13, and Para. [0133], Lines 1-11). 
It would have been obvious to a person having ordinary skill in the art to incorporate the camera sensor as explicitly taught by Prokhorov into the below ground level single version of Pandya’s charging system in order to assist in the proper alignment and identification of the vehicle being prepared to be charged in order to assure the proper use of charging protocols for the type and state of the battery being charged. 
Further, it would have been obvious to a person having ordinary skill in the art to incorporate the ability to control the direction of the light source as explicitly taught by Lin into the charging system of Pandya in order to provide the strongest light coupling to assure the most efficient energy transfer by the infrared light power source.
And finally, it would have been obvious to a person having ordinary skill in the art to incorporate the optimal charging scheme selection based on the platform to be charged as explicitly taught by Xu into the charging system of Pandya in order to minimize the degradation of the battery system due to the charging process since the battery system is a major cost factor .
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya et al. U.S. PGPub 2009/0045773 A1 (hereinafter Pandya) in view of Prokhorov U.S. PGPub 2017/0001527 A1 (hereinafter Prokhorov) and Lin et al. U.S. Patent 6,359,718 B1 (hereinafter Lin) as applied to claim 1 above, and further in view of Lee et al. U.S. Patent 10,005,367 B2 (hereinafter Lee). 
Regarding Claim 6, The combined references of Pandya, Prokhorov and Lin discloses the claimed invention as stated above in claim 1, but does not teach RFID communication.
Lee, however, teaches further comprising a RFID disposed on or below the ground and a RFID reader connected with the vehicle and configured to record location information of vehicle charging through reading the RFID (Lee, Col. 6, Lines 11-27).
It would have been obvious to a person having ordinary skill in the art to incorporate a communication system between the vehicle and charging station such as the RFID system explicitly taught by Lee, into the charging system of Pandya to coordinate the information needed by the charging device to determine correct charging protocols for the vehicle battery based on the type and state of the battery to assure a safe and efficient energy transfer.
Regarding Claim 10, The combined references of Pandya, Prokhorov and Lin discloses the claimed invention as stated above in claim 1, but does not teach the preset pattern comprises a QR code.
Lee, however, teaches wherein the preset pattern comprises a QR code (Lee, Fig. 4, Element 40; Col. 5, Lines 3-19, and Col. 8, Line 63 through Col. 9, Line 10).
.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya et al. U.S. PGPub 2009/0045773 A1 (hereinafter Pandya) in view of Prokhorov U.S. PGPub 2017/0001527 A1 (hereinafter Prokhorov) and Lin et al. U.S. Patent 6,359,718 B1 (hereinafter Lin) as applied to claim 1 above, and further in view of Salter et al. U.S. PGPub 2017/0358944 A1 (hereinafter Salter). 
Regarding Claim 7, The combined references of Pandya, Prokhorov and Lin discloses the claimed invention as stated above in claim 1, but does not teach a light disposed under the vehicle to indicate a current status. 
Salter, however, teaches further comprising a light disposed under the vehicle, wherein on/off status and color of the light indicate a current status of the photovoltaic battery panel (Salter, Figs. 5A-7, Element 76; Para. [0057], Lines 1-5, and Para. [0060], Lines 4-15). 
It would have been obvious to a person having ordinary skill in the art to incorporate the light status indicator as explicitly taught by Salter into the charging system of Pandya in order to provide an indication for the user of the charging system to give them a quick and easy reference of the status of their photovoltaic battery panel. 
Regarding Claim 8, The combined references of Pandya, Prokhorov, Lin and Salter discloses the claimed invention as stated above in claims 7/1.  Furthermore, Pandya teaches and obtain and execute a second optimal charging scheme through searching in a second database (Pandya, Para. [0033], Lines 19-37. Implied by the invention’s charging being agnostic to the type of technology, of which the charging would be applied for not only the type of battery, but also possibly based on the age of the battery, the number of charge/discharge cycles of the battery and the real time state of charge of the battery commonly known in the art to prevent damage to the battery due to improper charging.).
Furthermore, Salter teaches wherein the controller is configured to determine the current status of the photovoltaic battery panel according to real time image of the light captured by the camera module (Salter, Para. [0060], Lines 4-15, Where the light is solid green when fully charged, pulsating green while charging, and red if there is a problem with charging., and Para. [0069], Lines 4-9). 
It would have been obvious to a person having ordinary skill in the art to incorporate the status indicator as explicitly taught by Salter into the charging system of Pandya in order to provide an indication for the user of the charging system to give them a quick and easy reference of the status of their photovoltaic battery panel. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya et al. U.S. PGPub 2009/0045773 A1 (hereinafter Pandya) in view of Prokhorov U.S. PGPub 2017/0001527 A1 (hereinafter Prokhorov), Lin et al. U.S. Patent 6,359,718 B1 (hereinafter Lin), Salter et al. U.S. PGPub 2017/0358944 A1 (hereinafter Salter) and Xu et al. U.S. PGPub 2013/0085696 A1 (hereinafter Xu).
Regarding Claim 12, Pandya teaches a charging system for transportation vehicles (Pandya, Fig. 5A; Para. [0009], Lines 8-11, and Para. [0045], Lines 1-15) comprising a photovoltaic battery panel (Pandya, Fig. 4A, Element 405; Para. [0041], Lines 10-13, “panel of light detectors”) installed on a vehicle (Pandya, Fig. 5A, Element 405).
Further, Pandya teaches a light source (Pandya, Fig. 4A, Elements 402(1)-402(n); Para. [0041], Lines 16-20, “light … emitting power devices”), and a controller being connected with the module, the first device, the light source and the second device (Pandya, Para. [0033], Lines 19-25. Where the control circuits are not explicitly taught, but implied within the disclosure.).
Pandya also teaches so that the light source (Pandya, Fig. 4A, Elements 402(1)-402(n)) projects light to the photovoltaic battery panel (Pandya, Fig. 4A, Element 405; Para. [0041], Lines 10-41) and thereby charge the photovoltaic battery (Pandya, Fig. 4A, Element 110; Para. [0042], Lines 9-21) panel (Pandya, Fig. 4A, Element 405) and obtain and execute an optimal charging scheme through searching in a database (Pandya, Para. [0033], Lines 19-37. Implied by the invention’s charging being agnostic to the type of technology, of which the charging would be applied for not only the type of battery, but also possibly based on the age of the battery, the number of charge/discharge cycles of the battery and the real time state of charge of the battery commonly known in the art to prevent damage to the battery due to improper charging.) after charging begins, the pattern changes from the preset pattern to a pattern that represents the current status of the photovoltaic battery panel in real time, while the controller is configured to obtain and execute another optimal charging scheme, according to the pattern captured by the camera module, through searching another database (Pandya, Para. [0033], Lines 19-37. Implied by the invention’s charging being agnostic to the type of technology, of which the charging would be applied for not only the type of battery, but also possibly based on the age of the battery, the number of charge/discharge cycles of the battery and the real time state of charge of the battery commonly known in the art to prevent damage to the battery due to improper charging.), but does not teach a camera module with actuating device.
Prokhorov, however, teaches a camera module (Prokhorov, Fig. 2, Element 32; Para. [0034], Lines 1-3, “camera sensor”) a first actuating device connected with the camera module (Prokhorov, Para. [0037], Lines 5-6, “camera sensor rotates”, and Para. [0033], Lines 1-12).
Further, Prokhorov teaches a controller being connected with the camera module, the first actuating device (Prokhorov, Para. [0044], Lines 1-22, “processor”) the controller is configured to control the first actuating device to rotate (Prokhorov, Para. [0037], Lines 5-6, “camera sensor rotates”), and through the first actuating device control the camera module to capture a preset pattern disposed on the vehicle (Prokhorov, Para. [0035], Lines 9-10) after the camera module has captured the preset pattern (Prokhorov, Para. [0035], Lines 10-14) the preset pattern is dynamically displayed and configured to change under different conditions (Prokhorov, Para. [0031], Lines 5-11).
It would have been obvious to a person having ordinary skill in the art to incorporate the camera sensor as explicitly taught by Prokhorov into the below ground level single version of Pandya’s charging system in order to assist in the proper alignment and identification of the vehicle being prepared to be charged in order to assure the proper use of charging protocols for the type and state of the battery being charged. 
The combined teaching of references Pandya and Prokhorov discloses the claimed invention as stated above, but does not teach an actuating device connected with the light source. 

It would have been obvious to a person having ordinary skill in the art to incorporate the ability to control the direction of the light source as explicitly taught by Lin into the charging system of Pandya in order to provide the strongest light coupling to assure the most efficient energy transfer by the infrared light power source. 
The combined teaching of references Pandya, Prokhorov and Lin discloses the claimed invention as stated above, but does not explicitly teach a light disposed under the vehicle to indicate remaining power and charging status.
Salter, however, teaches a light disposed under the vehicle, on/off status and color of the light indicating current status of the photovoltaic battery panel (Salter, Figs. 5A-7, Element 76; Para. [0057], Lines 1-5, and Para. [0060], Lines 4-15), the controller is configured to determine the current status of the photovoltaic battery panel according to real time image of the light captured by the camera module (Salter, Para. [0060], Lines 4-15, Where the indicating light is solid green when fully charged, pulsating green while charging, and red if there is a problem with charging, and Para. [0069], Lines 4-9). 
It would have been obvious to a person having ordinary skill in the art to incorporate the charging status indicator as explicitly taught by Salter into the charging system of Pandya in order to provide an indication for the user of the charging system to give them a quick and easy reference of the status of their photovoltaic battery panel.
The combined teaching of references Pandya, Prokhorov, Lin and Salter discloses the claimed invention as stated above, but does not teach choosing an optimal charging scheme.

It would have been obvious to a person having ordinary skill in the art to incorporate the optimal charging scheme selection based on the platform to be charged as explicitly taught by Xu into the charging system of Pandya in order to minimize the degradation of the battery system due to the charging process since the battery system is a major cost factor in electrical and hybrid electrical vehicles; therefore any lengthening of lifespan of the battery system offers a major economic advantage to the buyers of  vehicles incorporating this feature.
Regarding Claim 13, The combined references of Pandya, Prokhorov, Lin, Salter and Xu discloses the claimed invention as stated above in claim 12.  Furthermore, Pandya teaches wherein the controller is configured to choose an optimal charging scheme that is suitable to the photovoltaic battery panel based on the preset pattern captured by the camera module by analyzing the preset pattern, deriving model information of the photovoltaic battery panel from the preset pattern, searching in a database and according to the search result obtaining and executing the optimal charging scheme (Pandya, Para. [0033], Lines 19-37. Implied by the invention’s charging being agnostic to the type of technology, with Prokhorov, Para. [0035], Lines 9-10, and (Lin; Col. 4, Lines 38-49), and Prokhorov further teaches the controller analyzing the preset pattern (Prokhorov, Para. [0035], Lines 10-14), and Xu further teaches to choose an optimal charging scheme that is suitable to the battery panel based on the captured information (Xu, Fig. 9; Para. [0131], Lines 11-13, and Para. [0133], Lines 1-11). 
It would have been obvious to a person having ordinary skill in the art to incorporate the camera sensor as explicitly taught by Prokhorov into the below ground level single version of Pandya’s charging system in order to assist in the proper alignment and identification of the 
Further, it would have been obvious to a person having ordinary skill in the art to incorporate the ability to control the direction of the light source as explicitly taught by Lin into the charging system of Pandya in order to provide the strongest light coupling to assure the most efficient energy transfer by the infrared light power source.
And finally, it would have been obvious to a person having ordinary skill in the art to incorporate the optimal charging scheme selection based on the platform to be charged as explicitly taught by Xu into the charging system of Pandya in order to minimize the degradation of the battery system due to the charging process since the battery system is a major cost factor in electrical and hybrid electrical vehicles; therefore any lengthening of lifespan of the battery system offers a major economic advantage to the buyers of  vehicles incorporating this feature.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya et al. U.S. PGPub 2009/0045773 A1 (hereinafter Pandya) in view of Prokhorov U.S. PGPub 2017/0001527 A1 (hereinafter Prokhorov), Lin et al. U.S. Patent 6,359,718 B1 (hereinafter Lin), Salter et al. U.S. PGPub 2017/0358944 A1 (hereinafter Salter) and Xu et al. U.S. PGPub 2013/0085696 A1 (hereinafter Xu) as applied to claim 12 above, and further in view of Berdelle-Hilge et al. U.S. PGPub 2011/0113609 A1 (hereinafter Berdelle-Hilge).
Regarding Claim 14, The combined references of Pandya, Prokhorov, Lin, Salter and Xu discloses the claimed invention as stated above in claim 12, but does not teach a positioning device.
Berdelle-Hilge, however, teaches further comprising a positioning device installed on sides of the vehicle and configured to limit position of the vehicle so that the camera module is 
It would have been obvious to a person having ordinary skill in the art to incorporate the positioning system as taught by Berdelle-Hilge into the charging system of Pandya in order to assure alignment of the vehicle with the in-ground components to assure proper and efficient transfer of energy by proper alignment of the lighting components.
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya et al. U.S. PGPub 2009/0045773 A1 (hereinafter Pandya) in view of Prokhorov U.S. PGPub 2017/0001527 A1 (hereinafter Prokhorov), Lin et al. U.S. Patent 6,359,718 B1 (hereinafter Lin), Lee et al. U.S. Patent 10,005,367 B2 (hereinafter Lee) and Salter et al. U.S. PGPub 2017/0358944 A1 (hereinafter Salter). 
Regarding Claim 15, Pandya teaches a charging system for transportation vehicles (Pandya, Fig. 5A; Para. [0009], Lines 8-11, and Para. [0045], Lines 1-15) comprising a photovoltaic battery panel (Pandya, Fig. 4A, Element 405; Para. [0041], Lines 10-13, “panel of light detectors”) installed at on a vehicle (Pandya, Fig. 5A, Element 405).
Further, Pandya teaches a light source (Pandya, Fig. 4A, Elements 402(1)-402(n); Para. [0041], Lines 16-20, “light … emitting power devices”), and a controller being connected with the module, the first device, the light source and the second device (Pandya, Para. [0033], Lines 19-25. Where the control circuits are not explicitly taught, but implied within the disclosure.).
Pandya also teaches so that the light source (Pandya, Fig. 4A, Elements 402(1)-402(n)) projects light to the photovoltaic battery panel (Pandya, Fig. 4A, Element 405; Para. [0041], Lines 10-41) and thereby charge the photovoltaic battery (Pandya, Fig. 4A, Element 110; Para. 
Prokhorov, however, teaches a camera module (Prokhorov, Fig. 2, Element 32; Para. [0034], Lines 1-3, “camera sensor”) a first actuating device connected with the camera module (Prokhorov, Para. [0037], Lines 5-6, “camera sensor rotates”, and Para. [0033], Lines 1-12).
Further, Prokhorov teaches a controller being connected with the camera module, the first actuating device (Prokhorov, Para. [0044], Lines 1-22, “processor”) wherein the controller is configured to control the first actuating device to rotate (Prokhorov, Para. [0037], Lines 5-6, “camera sensor rotates”), and through the first actuating device control the camera module to capture a preset pattern disposed on the vehicle (Prokhorov, Para. [0035], Lines 9-10) after the camera module has captured the preset pattern based on the preset pattern captured by the camera module by analyzing the preset pattern (Prokhorov, Para. [0035], Lines 10-14). 
It would have been obvious to a person having ordinary skill in the art to incorporate the camera sensor as explicitly taught by Prokhorov into the below ground level single version of Pandya’s charging system in order to assist in the proper alignment and identification of the vehicle being prepared to be charged in order to assure the proper use of charging protocols for the type and state of the battery being charged. 
The combined teaching of references Pandya and Prokhorov discloses the claimed invention as stated above, but does not teach an actuating device connected with the light source. 
Lin, however, teaches a second actuating device connected with the light source (Lin; Col. 1, Lines 15-24, “to adjust the light directions”), the controller is configured to control the second actuating device to rotate accordingly (Lin; Col. 4, Lines 38-49). 

The combined teaching of references Pandya, Prokhorov and Lin discloses the claimed invention as stated above, but does not explicitly teach RFID communication.
Lee, however, teaches an RFID disposed on or below the ground and a RFID reader connected with the vehicle and configured to record location information of vehicle charging through reading the RFID (Lee, Col. 6, Lines 11-27).
It would have been obvious to a person having ordinary skill in the art to incorporate a communication system between the vehicle and charging station such as the RFID system explicitly taught by Lee, into the charging system of Pandya to coordinate the information needed by the charging device to determine correct charging protocols for the vehicle battery based on the type and state of the battery to assure a safe and efficient energy transfer. 
The combined teaching of references Pandya, Prokhorov, Lin and Lee discloses the claimed invention as stated above, but does not explicitly teach a light disposed under the vehicle to indicate current status. 
Salter, however, teaches a light disposed under the vehicle, on/off status and color of the light indicating a current status of the photovoltaic battery panel (Salter, Figs. 5A-7, Element 76; Para. [0057], Lines 1-5, and Para. [0060], Lines 4-15). 
It would have been obvious to a person having ordinary skill in the art to incorporate the charging status indicator as explicitly taught by Salter into the charging system of Pandya in 
Regarding Claim 19, The combined references of Pandya, Prokhorov, Lin, Lee and Salter discloses the claimed invention as stated above in claim 15.  Furthermore, Lee teaches wherein the preset pattern comprises a QR code (Lee, Fig. 4, Element 40; Col. 5, Lines 3-19, and Col. 8, Line 63 through Col. 9, Line 10).
It would have been obvious to a person having ordinary skill in the art to incorporate a conventional code marker between the vehicle and charging station such as a QR code as explicitly taught by Lee, into the charging system of Pandya to coordinate the information needed by the charging device to determine correct charging protocols for the vehicle battery based on the type and state of the battery to assure a safe and efficient energy transfer.  Although Lee uses the QR code on the pavement, and the reader on the vehicle, the same function of communication is established.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya et al. U.S. PGPub 2009/0045773 A1 (hereinafter Pandya) in view of Prokhorov U.S. PGPub 2017/0001527 A1 (hereinafter Prokhorov), Lin et al. U.S. Patent 6,359,718 B1 (hereinafter Lin), Lee et al. U.S. Patent 10,005,367 B2 (hereinafter Lee) and Salter et al. U.S. PGPub 2017/0358944 A1 (hereinafter Salter) as applied to claim 15 above, and further in view of Xu et al. U.S. PGPub 2013/0085696 A1 (hereinafter Xu).
Regarding Claim 16, The combined references of Pandya, Prokhorov, Lin, Lee and Salter discloses the claimed invention as stated above in claim 15.  Furthermore, Pandya teaches wherein the controller is configured to choose a first optimal charging scheme that is suitable to the photovoltaic battery panel based on the preset pattern captured by the camera module by Implied by the invention’s charging being agnostic to the type of technology, with Prokhorov, Para. [0035], Lines 9-10, and (Lin; Col. 4, Lines 38-49), and Prokhorov further teaches the controller analyzing the preset pattern (Prokhorov, Para. [0035], Lines 10-14), but does not explicitly teach choosing an optimal charging scheme.
Xu, however, teaches to choose a first optimal charging scheme that is suitable to the battery panel based on the captured information (Xu, Fig. 9; Para. [0131], Lines 11-10, and Para. [0133], Lines 1-11). 
It would have been obvious to a person having ordinary skill in the art to incorporate the camera sensor as explicitly taught by Prokhorov into the below ground level single version of Pandya’s charging system in order to assist in the proper alignment and identification of the vehicle being prepared to be charged in order to assure the proper use of charging protocols for the type and state of the battery being charged. 
Further, it would have been obvious to a person having ordinary skill in the art to incorporate the ability to control the direction of the light source as explicitly taught by Lin into the charging system of Pandya in order to provide the strongest light coupling to assure the most efficient energy transfer by the infrared light power source.
And finally, it would have been obvious to a person having ordinary skill in the art to incorporate the optimal charging scheme selection based on the platform to be charged as explicitly taught by Xu into the charging system of Pandya in order to minimize the degradation of the battery system due to the charging process since the battery system is a major cost factor 
Regarding Claim 17, The combined references of Pandya, Prokhorov, Lin, Lee and Salter discloses the claimed invention as stated above in claim 15.  Furthermore, Pandya teaches and obtain and execute a second optimal charging scheme through searching in a second database (Pandya, Para. [0033], Lines 19-37. Implied by the invention’s charging being agnostic to the type of technology, of which the charging would be applied for not only the type of battery, but also possibly based on the age of the battery, the number of charge/discharge cycles of the battery and the real time state of charge of the battery commonly known in the art to prevent damage to the battery due to improper charging.).
Furthermore, Salter teaches wherein the controller is configured to determine the current status of the photovoltaic battery panel according to real time image of the light captured by the camera module (Salter, Para. [0060], Lines 4-15, Where the light is solid green when fully charged, pulsating green while charging, and red if there is a problem with charging., and Para. [0069], Lines 4-9). 
It would have been obvious to a person having ordinary skill in the art to incorporate the charging status indicator as explicitly taught by Salter into the charging system of Pandya in order to provide an indication for the user of the charging system to give them a quick and easy reference of the status of their charging process.
The combined teaching of references Pandya, Prokhorov, Lin, Lee and Salter discloses the claimed invention as stated above, but does not teach choosing an optimal charging scheme.
Xu, however, teaches an optimal charging scheme (Xu, Fig. 9; Para. [0131], Lines 11-10, and Para. [0133], Lines 1-11).

Regarding Claim 18, The combined references of Pandya, Prokhorov, Lin, Lee and Salter discloses the claimed invention as stated above in claim 15.  Furthermore, Pandya teaches wherein after charging begins, the pattern changes from the preset pattern to a pattern that represents the current status of the photovoltaic battery panel in real time, while the controller is configured to obtain and execute a third optimal charging scheme, according to the pattern captured by the camera module, through searching a third database (Pandya, Para. [0033], Lines 19-37. Implied by the invention’s charging being agnostic to the type of technology, of which the charging would be applied for not only the type of battery, but also possibly based on the age of the battery, the number of charge/discharge cycles of the battery and the real time state of charge of the battery commonly known in the art to prevent damage to the battery due to improper charging.), and Prokhorov teaches wherein the preset pattern is dynamically displayed and configured to change under different conditions (Prokhorov, Para. [0031], Lines 5-11).
It would have been obvious to a person having ordinary skill in the art to incorporate the camera sensor and pattern recognition as explicitly taught by Prokhorov into the below ground level single version of Pandya’s charging system in order to assist in the proper alignment and identification of the vehicle being prepared to be charged in order to assure the proper use of charging protocols for the type and state of the battery being charged. 

Xu, however, teaches an optimal charging scheme (Xu, Fig. 9; Para. [0131], Lines 11-10, and Para. [0133], Lines 1-11).
It would have been obvious to a person having ordinary skill in the art to incorporate the optimal charging scheme selection based on the platform to be charged as explicitly taught by Xu into the charging system of Pandya in order to minimize the degradation of the battery system due to the charging process since the battery system is a major cost factor in electrical and hybrid electrical vehicles; therefore any lengthening of lifespan of the battery system offers a major economic advantage to the buyers of  vehicles incorporating this feature.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya et al. U.S. PGPub 2009/0045773 A1 (hereinafter Pandya) in view of Prokhorov U.S. PGPub 2017/0001527 A1 (hereinafter Prokhorov), Lin et al. U.S. Patent 6,359,718 B1 (hereinafter Lin), Lee et al. U.S. Patent 10,005,367 B2 (hereinafter Lee) and Salter et al. U.S. PGPub 2017/0358944 A1 (hereinafter Salter) as applied to claim 15 above, and further in view of Berdelle-Hilge et al. U.S. PGPub 2011/0113609 A1 (hereinafter Berdelle-Hilge).
Regarding Claim 20, The combined references of Pandya, Prokhorov, Lin, Lee and Salter discloses the claimed invention as stated above in claim 15, but does not teach a positioning device.
Berdelle-Hilge, however, teaches further comprising a positioning device installed on sides of the vehicle and configured to limit position of the vehicle so that the camera module is capable of capturing the preset pattern after rotating over an allowable angle while the preset pattern is disposed at the bottom of the vehicle (Berdelle-Hilge, Fig. 1; Paras. [0062] – [0064).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859